Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 8/19/2020.
2.    Claims 1-20 are pending.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 5-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Anderson et al. (US Pat 10464653 B2).or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (US Pat 10464653 B2) (hereinafter “Anderson”).
A. Per independent claim 1: Anderson suggests an app used on a smartphone for marine application (see Anderson claim 16, and col. 8 lines 21-34).
Anderson teaches a navigation location system for use with a small boat (see Anderson claims 6 and 10), comprising:
a smart device, wherein the smart device is comprised of cellular and Wi-Fi connectivity capability, a memory, and a GPS interoperability (see Anderson, col. 20 lines 56-67 and claims 5, 7);
a series of navigational charts on the smart device relating to recreational waterways, the series of navigational charts used for determining a position of the boat on a body of water (i.e., see Anderson col. 10 lines 46-49, and claim 10).
A user selects an option on the device” see Anderson col. 11 lines 18-35); and
a display for displaying at least one of the series of navigational charts and a selected navigational option (i.e., a user’s hand held device display panel of a smartphone - see Anderson, Figure 8, and col. 10 lines 46-49).
B. Per independent claim 11: Anderson’s smart phone also has a phone list to contact (i.e., a current position of the boat.
C. Per independent claim 17: This claim comprises broader limitations compared to claim 1 (i.e., having all capabilities in a smartphone to perform claimed steps as in claim 1; therefore similar rationales and reference are also applied.
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to implement Anderson’s disclosure because their main concept is to use a familiar smartphone to operate a software app to locate a small boat and to select from that app menu a point-of-interest while using the boat for recreational purpose.
D. Per dependent claims 2, 12, and 19:  Anderson also teach a navigational option is a speed (see Anderson col. 3 lines 40-42).
E. Per dependent claims 3, and 13:  Anderson also teaches a display to provide a position of the recreational watercraft (see Anderson Fig. 13 “Position Device”, and col. 6 lines 20-33).

G. Per dependent claim 6:  Anderson also teaches a navigation location system wherein the recreational watercraft is one of a boat, a pleasure craft, a motor boat, a sailboat, a houseboat, a canoe, a kayak and a paddleboard (i.e., a motor boat, see Anderson FIGURE 1).
H. Per dependent claims 7-9, 16, and 20:  Anderson also teaches a navigation location system wherein
- navigational charts are retrieved from a remote server (i.e., able to transmit & to receive signals from external sources/a remote server (see Anderson, col. 9 lines 60-67).
- navigational maps/tables/charts (after storing in a memory) can be retrieved from the memory of the smart device (see Anderson, col. 4 lines 55-67).
-  maps/charts are accessed via a world wide web and downloaded to the memory of the smart device (i.e., downloading maps/charts from a wireless network to a smartphone, see Anderson, col. 9 lines 60-67).
I. Per dependent claim 10:  Anderson also teaches a navigation location system wherein
a manual input/selection would generate at least one of a closest point of approach calculation (i.e., using a chart plotter) for the display (see Anderson, col. 8 lines 66-67, and col. 10 lines 50-67).
4. Claims 4 and 18 are rejected under 35 U.S.C. 103 as obvious over Anderson.

	Anderson does not expressly disclose that the smart device comprises a contact list, and wherein the navigation location system transmits the position of the recreational watercraft on the body of water to a contact on the contact list.
However, a high level of communication between a “Peripheral Input Device”/(a smart phone) and “Connectivity to the Cloud”/a contact list via “Global Network Link” is suggested (i.e., able to transmit & to receive remote communication signals between a smartphone and “a contact list”/server via a cloud network, see Anderson, FIG. 11, claim 16, and col. 9 lines 45-49, or col. 12 lines 10-11, col. 17 lines 40-46).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to implement Anderson’s disclosure as claimed due to a smartphone’s ability of communications.
5.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Anderson’
The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims a system wherein the navigational charts are stored in the memory.
Since Anderson suggests about using a smartphone, it has a memory to store downloaded navigation charts/menus via Internet (see Anderson, col. 4 lines 11-32, and claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an Internet smartphone of Anderson to disclose that smartphone having an ability to store navigational charts of a recreational trip.
Conclusion
6.	Claims 1-20 are rejected.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662